DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated September 13, 2019 has been entered.  Claim 5 was amended.  Claims 1-10 are pending.

Drawings
The drawing filed on June 13, 2019 is acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.  The informality is the following:
The single drawing is currently labeled as “FIG. 1”.  Per 37 C.F.R. 1.84 (u), “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.”

Specification
The disclosure is objected to because of the following informalities: 
Per 37 CFR 1.84(u)(1), the specification should be amended throughout to refer to “the FIGURE” rather than to “FIG. 1”. (See the original specification at least at par. [20] on page 6 and par. [52] and [53] on page 11 for correction and any other occurrences of a reference to “FIG. 1” that may be present).
Appropriate correction is required.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1, section 3) contains a phrase in parentheses.  The parentheses are not necessary for the meaning of the claim and deletion of the parentheses is suggested for the purpose of clarity.  
A period should be added to the end of claim 4 for proper claim format.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2017/0200899 A1).
Kim et al. teaches compounds of general Formula 2 and more specifically Formula 2-1 for an organic light emitting device (see par. 249):

    PNG
    media_image1.png
    243
    369
    media_image1.png
    Greyscale
.


    PNG
    media_image2.png
    285
    580
    media_image2.png
    Greyscale
(see pg. 80).
The compound A98 reads upon instant Formula 1 where Ar1 to Ar4 are phenyl, L is phenylene, Ar5 is phenyl, X is O, and R1 is phenyl where m is 1.
	Regarding claim 2, the compound A98 meets the limitations of instant Formula 3.
	Regarding claim 3, the compound A98 has a corresponding phenyl group to instant L formula L1.
	Regarding claims 5 and 6, an example device embodiment Example 2-20 comprises the compound A98 in an “emission auxiliary layer” of a device structure (see par. 504-508, Table 2, page 121 and Table 5, page 126).
	Regarding claim 8, the claim is a product-by-process type of claim and the product is disclosed by Kim et al. (see Example 2-20, par. 504-508, Table 2, page 121, and Table 5, page 126).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0200899 A1).
Kim et al. is relied upon as set forth above. 
Regarding claim 4, Kim et al. does not appear to exemplify a Formula 2 compound (see par. 10) identical to one of the compounds of claim 4; however, Kim et al. sets forth compounds of general Formula 2-1 as the following:

    PNG
    media_image1.png
    243
    369
    media_image1.png
    Greyscale
(see par. 249).
An exemplified Formula 2 compound A98 is the following:

    PNG
    media_image2.png
    285
    580
    media_image2.png
    Greyscale
(pg. 80).
b82a is zero, see par. 281).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared material according to Formula 2-1 of the Kim et al. reference wherein a resultant compound would also meet the limitations of compounds within instant claim 4.  One would expect to achieve Kim et al. formula 2-1 compounds within the disclosure of Kim et al. for an operational light emitting device with a predictable result and a reasonable expectation of success.
Regarding claim 7, the Example 2-20 device containing compound A98 as discussed above for the rejection of claims 1 and 5 does not appear to exemplify using a red phosphorescent dopant in the light emitting layer of the example device embodiment 2-20; however, at paragraph 368 Kim et al. teaches a phosphorescent dopant may be used in a light emitting layer and at paragraph 355 teaches a red-emission dopant may be selected for a light emitting layer of a device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device according to the teachings of Kim et al. including compound A98 in an emission auxiliary layer and including a red-emitting phosphorescent dopant in a light emitting layer of the device, because Kim et al. teaches the compounds for forming suitable functional layers of a light emitting device.  One would expect to achieve an operational device within the disclosure of Kim et al. with a predictable result and a reasonable expectation of success.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0200899 A1) in view of Ka et al. (US 2013/0321375 A1).
Kim et al. is relied upon as set forth above.
Kim et al. discloses a device used as part of a display device as discussed above, but does not specifically teach the further inclusion of a “controller”.  In analogous art, Ka et al. teaches a display may include pixels devices and include at least one control unit for the operation of the display (see par. 27-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a light emitting display device including the device according to Kim et al. and a control unit for operation of the display, because one would expect inclusion of a control unit to provide the beneficial function of efficient operation of the display device.  One would expect to achieve an operational display with a control unit with a predictable result and a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh et al. (US 2003/0118866 A1) teaches amine derivative that may comprise three amino groups and include aryl or heteroaryl groups (see par. 29-35):

    PNG
    media_image3.png
    140
    228
    media_image3.png
    Greyscale
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786